RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 18a0245p.06

                    UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT



 TYNISA WILLIAMS, individually and on behalf of a          ┐
 class of others similarly situated,                       │
                                     Plaintiff-Appellee,   │
                                                           >      Nos. 16-4237/17-3508
                                                           │
        v.                                                 │
                                                           │
                                                           │
 CITY OF CLEVELAND,                                        │
                                  Defendant-Appellant.     │
                                                           ┘

                          Appeal from the United States District Court
                         for the Northern District of Ohio at Cleveland.
                     No. 1:09-cv-02991—Benita Y. Pearson, District Judge.

                                       Argued: June 7, 2018

                              Decided and Filed: November 2, 2018

                      Before: SILER, COOK, and WHITE, Circuit Judges.
                                    _________________

                                            COUNSEL

ARGUED: Stephen W. Funk, ROETZEL & ANDRESS, LPA, Akron, Ohio, for Appellant.
Elmer Robert Keach, III, LAW OFFICES OF ELMER ROBERT KEACH, III, PC, Albany, New
York, for Appellee. ON BRIEF: Stephen W. Funk, ROETZEL & ANDRESS, LPA, Akron,
Ohio, Thomas J. Kaiser, CITY OF CLEVELAND, Cleveland, Ohio, for Appellant. Elmer
Robert Keach, III, LAW OFFICES OF ELMER ROBERT KEACH, III, PC, Albany, New York,
D. Aaron Rihn, ROBERT PEIRCE & ASSOCIATES, PC, Pittsburgh, Pennsylvania, Nicholas
Migliaccio, MIGLIACCIO & RATHOD, LLP, Washington, D.C., Daniel Karon, KARON LLP,
Cleveland, Ohio, for Appellee.

        SILER, J., delivered the opinion of the court in which COOK, J., joined, and WHITE, J.,
joined in part. WHITE, J. (pp. 17–21), delivered a separate opinion concurring in part and
dissenting in part.
 Nos. 16-4237/17-3508                      Williams v. City of Cleveland                               Page 2


                                               _________________

                                                      OPINION
                                               _________________

        SILER, Circuit Judge.             In 2009, Tynisa Williams brought suit against the City of
Cleveland (“the City”), on behalf of herself and others similarly situated, 1 pursuant to 42 U.S.C.
§ 1983. She alleged that the City’s intake procedures conducted at its House of Corrections
(“HOC”)—consisting of strip searches and mandatory delousing—violated the Fourth
Amendment to the U.S. Constitution.

        Williams’s case first came before this court in 2014, on appeal from the district court
order granting the City’s motion for judgment on the pleadings. Williams v. City of Cleveland
(Williams I), 771 F.3d 945 (6th Cir. 2014).                       We found that Williams’s second amended
complaint set forth a plausible claim for relief. On remand, and after extensive discovery, the
district court granted Williams’s motion for summary judgment in part and denied the City’s
motion in part.2 It thereafter issued a permanent injunction in Williams’s favor, which enjoined
the City from reinstituting its previous delousing method and from conducting group strip
searches without installation of privacy partitions to obstruct the view of other inmates. Williams
v. City of Cleveland (Williams II), 210 F. Supp. 3d 897, 908-09 (N.D. Ohio 2016).

        The City now appeals the district court’s summary judgment and permanent injunction
orders.3 For the reasons stated herein, we reverse the district court’s orders and remand with
instructions to grant summary judgment in favor of the City on all counts and to vacate the
permanent injunction.




        1The   district court never certified a class, however.
        2The  district court granted the City summary judgment on Williams’s second cause of action, relating to
involuntary medical treatment, which is not before us on appeal. The district court granted Williams’s motion for
summary judgment on her other claims. 210 F. Supp. 3d at 909.
         3The City separately appealed the district court’s summary judgment opinion and order and its order
granting a permanent injunction. The appeals have been consolidated under App. R. 3(b).
 Nos. 16-4237/17-3508                 Williams v. City of Cleveland                        Page 3


                         FACTUAL AND PROCEDURAL HISTORY

       On October 30, 2009, Williams was pulled over and cited for driving with a suspended
license.   She was brought into the Justice Center, Cleveland’s downtown city jail.           After
spending the night in the downtown jail, Williams was driven to the HOC in a van with several
other inmates. She was placed in a holding cell for three to four hours with approximately ten
other female detainees. A female correctional officer took her to a back room with two other
female detainees and gave them uniforms. The officer then provided the detainees with lock bins
in which to store their street clothes and ordered the detainees to remove their clothing, including
their bras and underwear. The detainees were then ordered to get into the shower, which had
three separate stalls, and they were given about one minute to shower. The women were ordered
to exit the shower, which left them standing approximately one foot from each other in the nude.

       The correctional officer then proceeded to spray the detainees with a delousing solution,
one at a time. Williams stated during her deposition that they were sprayed “over the whole
body,” from head to toe, with a “body mist.” The solution “smelled like bug spray” and was
sprayed on the detainees through a nozzle attached to a jug. Williams asserted that the officer
was only standing six inches away from the inmates when they were sprayed. After delousing
their front sides, the officer asked them to turn around, with their arms out and legs spread.
Williams testified that she was ordered to “squat” during the delousing, but she was unaware of
whether everyone who underwent the intake process was asked to squat while being deloused.
Williams claimed that the spray “penetrated [her] anus.” Williams admitted, however, that the
spray was a “light mist,” which did not “hit [her] with any kind of force.” She only felt the mist
because “it was a liquid and cold.”

       The officers then directed the detainees to put on their uniforms, without being given the
opportunity to shower again. Williams waited for ten to fifteen minutes in the holding cell
before being escorted to the pod: a large room with several bunks. She was then immediately
released on bail, at approximately 6:00 p.m.

       Later in 2009, Williams brought this class action against the City, arguing that she and
similarly situated pretrial detainees were deprived of their Fourth Amendment rights when they
 Nos. 16-4237/17-3508                   Williams v. City of Cleveland                                  Page 4


were subjected to mandatory strip searches and delousing upon entry at the HOC without
individualized suspicion of lice or concealed contraband. She sought monetary damages, a
declaration that the City’s policies were unconstitutional, and an injunction precluding the City
from continuing its allegedly unconstitutional practices.4

I.      Stay Resulting From Florence

        In 2011, the Supreme Court granted a writ of certiorari to resolve the question of whether
pretrial detainees could be strip searched upon entry into jail without individualized suspicion.
Florence v. Bd. of Chosen Freeholders of Cty. of Burlington, 563 U.S. 917 (2011). The district
court granted the City’s motion to stay Williams’s class action until the Supreme Court decided
Florence. The Court handed down its decision in 2012 and held that “undoubted security
imperatives involved in jail supervision override the assertion that some detainees must be
exempt from the more invasive search procedures at issue absent reasonable suspicion of a
concealed weapon or other contraband.” Id. at 330. The Supreme Court clarified, “[t]here also
may be legitimate concerns about the invasiveness of searches that involve the touching of
detainees[,]” but it did not reach that issue in Florence because no such facts were alleged in that
case. Id. at 339. Moreover, as noted by the Fourth Circuit in Cantley v. West Virginia Regional
Jail & Correctional Facility Authority, “[t]he Supreme Court did not expressly reach the
delousing issue in [Florence], simply commenting that ‘[t]he danger of introducing lice or
contagious infections’ into a detention facility ‘is well documented.’” 771 F.3d 201, 206 n.3 (4th
Cir. 2014).

        The district court lifted the stay in Williams’s case in August 2012 and granted
Williams’s motion to amend her complaint to add a class representative.5 The City moved for
judgment on the pleadings, and Williams responded in opposition with a proposed second


        4Williams   was again incarcerated at the HOC on September 21, 2011, on unrelated charges. She stated
during her deposition that the intake procedure “was basically the same without the delousing.” Williams was held
at the HOC again on March 8, 2012, for a period of 62 days, and she experienced the same intake procedure on that
occasion as she did in 2011. Finally, Williams was incarcerated at the HOC for one day in 2014 and again
underwent the same intake procedure as 2011 and 2012.
           5In December 2015, the district court granted the City’s unopposed motion to dismiss the intervening
plaintiff, Sean Bealer.
 Nos. 16-4237/17-3508              Williams v. City of Cleveland                            Page 5


amended complaint. Williams alleged in her proposed complaint that the City employed a policy
of directing correctional officers to “use pressurized metal spray cans to spray caustic delousing
solution over the naked bodies and genitals of detainees.” She took issue not only with “the use
of delousing on all detainees, but also about the manner in which the delousing occurs.”
Williams alleged that the City directed correctional officers to “[f]orcibly spray[] the genitals of
detainees, versus allowing detainees to apply the delousing solution themselves.” Williams
specifically claimed that the “delousing solution was sprayed all over her body, including into
her anus when she bent over.” The district court granted the City’s motion for judgment on the
pleadings and denied Williams’s motion for leave to amend her complaint based on futility of the
proposed amendment.

II.    Williams I Ruling

       Williams appealed to this court, which affirmed in part and reversed in part. Williams I,
771 F.3d at 956. In Williams I, we considered a single issue: whether Williams’s proposed
complaint plausibly alleged a violation of the Fourth Amendment by claiming that the City’s jail,
“instead of using less invasive procedures, compelled pretrial detainees who were being
processed into the facility to undress in the presence of other detainees and to have their naked
genitals sprayed with delousing solution from a pressurized metal canister.” Id. at 947. We
found that Williams’s proposed amended complaint had stated a claim for relief because it
alleged facts indicating that the City conducted searches in an unreasonable manner. See id. at
952 (stating that, “although Florence permits the jail to conduct a suspicionless search of
plaintiffs upon their entrance to the jail, the search must be conducted in a manner that is
reasonably related to the jail’s legitimate objectives in discovering contraband and preventing the
introduction of lice to the facility” (citations omitted)). Thus, we previously concluded that,
unless the City demonstrated a “good reason” for delousing inmates rather than allowing them to
self-apply, such a decision would be a “needless intrusion into the detainees’ constitutional
rights.” Id. at 955. Such a determination was left for trial or summary judgment, and we
remanded Williams’s matter to the district court for further proceedings. Id.
 Nos. 16-4237/17-3508              Williams v. City of Cleveland                           Page 6


III.   Summary Judgment Evidence

       Back in the district court, both Williams and the City moved for summary judgment.
Counsel filed the deposition transcripts of Mary Bounds, David Carroll, Lieutenant Stella Clark,
Reginald Flowers, Jacqueline Lewis, Lieutenant Joseph Stottner, and Lieutenant Rufus Williams.
The testimony of these officials partially confirmed Williams’s experience in October 2009 and
partially contradicted Williams’s account of the HOC intake procedure at that time.

       According to these correctional officers, in the fall of 2009 the HOC had a policy of strip
searching and delousing inmates upon arrival. Because large groups of detainees were often
transported to the HOC at once, officers would sometimes conduct this procedure with two or
three inmates at a time, in order to expedite the intake process. An officer of the same sex would
bring the inmates into a shower room and instruct them to undress and put their clothing inside a
lock box. The officer would then conduct a quick “visual observation” of the detainees “to
ensure that contraband or anything illegal [wa]s not transformed over or transported over into a
pod.” According to Acting Commissioner Bounds, the visual observation was performed “for
the safety of that inmate, other inmates, and even the correction officers.” Moreover, officers
checked for medical problems and health concerns.

       The officer would then order the detainees to stand in a vestibule, and would spray a
delousing solution on the inmates, one at a time. The delousing solution was administered via a
pressurized canister, through a nozzle on the end of a hose attached to the can. The liquid was
sprayed lightly, like a fine mist, from a distance of approximately three or four feet. The officer
would ask the detainee to spread her legs shoulder width apart and raise her arms. After spraying
the front of the detainee’s body, the officer would ask her to turn, while keeping her legs spread
and arms in the air, and spray the back of the detainee’s body. Inmates were not asked to bend at
the waist or to squat as part of this process. After the officer sprayed detainees with the
delousing solution, they were typically permitted to shower and dry off.

       The HOC’s delousing policy “was instituted for health and safety reasons” in order “to
prevent lice, crabs, bugs, insects from coming in there and spreading.” “It was brief, painless
and necessary to prevent an infestation in the dormitories at the workhouse.” According to these
 Nos. 16-4237/17-3508              Williams v. City of Cleveland                           Page 7


correctional officers, inmates never objected to being deloused or to undressing in front of other
inmates of the same sex.

       The correctional officers stated that they did not allow detainees to self-apply the solution
because they could not trust the detainees to follow the procedure properly. Inmates did not
always follow instructions, and unlike an inmate’s decision not to eat or shower, an inmate’s
decision not to apply the solution could “compromise the whole institution.” The correctional
officers contended that, if given the opportunity to self-apply, an inmate could pour the solution
down the drain, only apply the solution to part of her body, or throw the solution on the officer or
other detainees.

       Commissioner Lewis discontinued the HOC delousing procedure in April 2010. After
suspending the delousing procedure, correctional officers at the HOC began sending infected
detainees to the medical unit. Lewis questioned this decision later, after a jail manager informed
her that they had experienced a few lice outbreaks. “I felt like we would have more outbreaks
more often if we discontinued it,” stated Lewis, “and that has come true.” According to some of
the correctional officers, this procedure had worked well thus far, as no serious cases of lice
infestations had occurred. Others believed, however, that they had just “been fortunate so far.”

IV.    District Court Orders

       The district court granted Williams’s motion in part, awarding summary judgment to
Williams on her Fourth Amendment claim challenging the manner in which the City conducted
delousing and strip-search procedures. The district court acknowledged that, post-Florence,
“there is no longer any question that individualized suspicion is unnecessary to conduct blanket
strip searches and to delouse prisoners at intake.” It correctly noted, in light of our ruling in
Williams I, that “[t]he method of the strip search and the delousing are, however, still subject to
constitutional evaluation.”

       The district court considered facts such as Williams’s allegation “that the delousing
solution penetrated her anus” and found that the City’s delousing policy was unconstitutional.
Although the City argued that its delousing procedure was justified because “corrections officers
could not ‘trust’ inmates to perform the procedure properly,” the district court found that this
 Nos. 16-4237/17-3508               Williams v. City of Cleveland                           Page 8


method was not “reasonably related to the legitimate end of preventing the dissemination of
lice.” In short, the district court concluded, “The application of the delousing solution in this
manner is not a rational response to the jail’s legitimate interest in preserving health and well-
being within the facility, given other less humiliating and invasive alternative methods to
eradicate lice, such as permitting detainees to self-apply the delousing solution.”

       With regard to Williams’s strip-search claim, the district court found that the City’s
policy of strip searching multiple detainees at a time “did not strike a reasonable balance
between [Williams’s] privacy interests and the need to provide safety and security at the jail.”
The court rejected the City’s provided justification “that the jail was ‘busy,’ and corrections
officers need to strip search multiple detainees for expediency.”

       The district court also issued a permanent injunction forbidding the City from
conducting: (1) “the physical delousing of detainees . . . by utilizing a pressurized spray canister”
except “in instances of purposeful avoidance or misapplication of a delousing solution by a
detainee”; and (2) “the showering of detainees in the jail booking area absent detainees being
allowed to enter and use those showers in the absence of any other detainees.” If the City chose
to conduct strip searches during the intake process in groups of two or more, the district court
ordered that the City “must install a privacy partition/curtain between the detainees being
searched to completely preclude each detainee from seeing the other in a state of partial and/or
complete undress.” If the City did not install such partitions, the strip searches had to be
“conducted individually and privately.”

       The City now appeals the district court’s decisions partially granting summary judgment
in favor of Williams, partially denying summary judgment to the City, and issuing a permanent
injunction against the City.

                                   STANDARD OF REVIEW

       We review a district court’s grant of summary judgment de novo, utilizing the Federal
Rule of Civil Procedure 56(c) standard. V&M Star Steel v. Centimark Corp., 678 F.3d 459, 465
(6th Cir. 2012). Summary judgment is appropriate only when the evidence, taken in the light
most favorable to the nonmoving party, establishes that there is no genuine issue as to any
 Nos. 16-4237/17-3508              Williams v. City of Cleveland                           Page 9


material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.
56(c); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                         DISCUSSION

I.     Standing

       Before proceeding to the merits of Williams’s Fourth Amendment claim, we must first
determine whether Williams had standing at the time of her complaint to request declaratory and
injunctive relief. Even if the City did not raise this argument below, as argued by Williams,
“constitutional standing is always a ‘threshold inquir[y] which this court is obligated to consider
prior to asserting jurisdiction over [an] appeal.’” Newsome v. Batavia Local Sch. Dist., 842 F.2d
920, 922 (6th Cir. 1988) (quoting Allstate Ins. Co. v. Wayne Cty., 760 F.2d 689, 691 (6th Cir.
1985)); see also Adarand Constructors, Inc. v. Mineta, 534 U.S. 103, 110 (2001) (“We are
obliged to examine standing sua sponte where standing has erroneously been assumed below.”
(citation omitted)).

       Standing ensures that the plaintiff has a “personal stake in the outcome of the
controversy” at the outset of litigation. Baker v. Carr, 369 U.S. 186, 204 (1962). In order to
satisfy Article III standing, Williams must show, among other things, that she “suffered an injury
in fact.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992) (internal quotation marks and
citations omitted). “[S]he must do so for each form of relief,” Sumpter v. Wayne Cty., 868 F.3d
473, 491 (6th Cir. 2017) (internal citation omitted), because “standing is not dispensed in gross,”
Lewis v. Casey, 518 U.S. 343, 358 n.6 (1996).

       When seeking injunctive or declaratory relief, “a plaintiff must show that [s]he is under
threat of suffering ‘injury in fact’ that is concrete and particularized,” and the “threat must be
actual and imminent, not conjectural or hypothetical[.]” Summers v. Earth Island Inst., 555 U.S.
488, 493 (2009) (citation omitted). “Past exposure to illegal conduct . . . unaccompanied by any
continuing, present adverse effects, will not suffice to establish a present case or controversy.”
Sumpter, 868 F.3d at 491 (internal citations, quotation marks, and brackets omitted).
 Nos. 16-4237/17-3508                     Williams v. City of Cleveland                                     Page 10


         In Sumpter, this court found that the plaintiff lacked standing to seek declaratory and
injunctive relief because she “did not present an actual case or controversy at the time she filed
her complaint.” Id. at 490. The plaintiff in Sumpter claimed that she was subjected to group strip
searches while incarcerated at the county jail. But she left the jail before filing an action seeking
injunctive relief, and the court could “only speculate as to whether she will ever return.” Id. at
491. The court found that it had to assume the plaintiff would follow the law in the future and
thus avoid exposure to future potential searches. Id. Moreover, the county had changed its
policy to prohibit group strip searches. Id. Thus, the court found that the plaintiff failed to
establish standing to seek injunctive and declaratory relief. Even if her complaint met exceptions
to the mootness doctrine, such exceptions could not “cure lack of standing.” Id.

         Here, Williams did not have standing to seek declaratory or injunctive relief for the same
reasons that the plaintiff in Sumpter lacked standing. She was not in the custody of the City at
the time she filed the instant action, and we must assume that she will not return to the HOC in
the future. The fact that Williams returned to the HOC three times after filing the instant
complaint—the most recent example being approximately four years ago—does not confer
standing because the relevant inquiry is whether she had a live, actionable claim for relief at the
time she filed suit. See id. (concluding that the plaintiff lacked standing because her “claims for
injunctive and declaratory relief did not present an actual case or controversy at the time she filed
her complaint”). Moreover, the City had discontinued its delousing policy by the time Williams
returned to the HOC in 2011.6 Thus, the threat of future injury against Williams is more
“conjectural” and “hypothetical” than “real and immediate.” O’Shea v. Littleton, 414 U.S. 488,
494 (1974) (internal citations omitted).

         The class action nature of Williams’s complaint also does not cure her standing dilemma.
This factor could potentially solve mootness issues, but it does not affect whether Williams, as
the named plaintiff, had “a live, actionable claim for injunctive relief at the time [she] filed suit.”


         6Williams   testified that she was still strip searched in front of other detainees during her three subsequent
trips to the HOC. Consequently, this factor only weighs against Williams with regard to her standing to seek
declaratory and injunctive relief from the City’s delousing policy. The threat of future group strip searches is still
insufficiently “real and immediate,” however, seeing as Williams has not been incarcerated at the HOC since 2014,
and we must assume that she will act as a law-abiding citizen in the future. See Sumpter, 868 F.3d at 491.
 Nos. 16-4237/17-3508                     Williams v. City of Cleveland                                   Page 11


Sumpter, 868 F.3d at 491; see O’Shea, 414 U.S. at 494 (“[I]f none of the named plaintiffs
purporting to represent a class establishes the requisite of a case or controversy with the
defendants, none may seek relief on behalf of himself or any other member of the class.”
(citations and footnote omitted)).

         The district court, therefore, erred by granting Williams’s motion for summary judgment
on her third and fourth causes of action—demanding declaratory and injunctive relief—because
Williams lacked standing to bring these claims. See Grendell v. Ohio Supreme Court, 252 F.3d
828, 832 (6th Cir. 2001) (“[P]ast injury [with] no continuing, present adverse effects . . . cannot
establish standing for declaratory and injunctive relief.”). We accordingly reverse those portions
of the district court’s orders.

II.      Merits of Fourth Amendment Claim

         We must now consider whether the district court erred in granting Williams summary
judgment on the substance of her Fourth Amendment claim against the City.                               It is well-
established that local governing bodies may be sued directly under 42 U.S.C. § 1983 for
monetary damages. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978). However, “a
local government may not be sued under § 1983 for an injury inflicted solely by its employees or
agents.” Id. at 694. It may only be sued “when execution of a government’s policy or custom,
whether made by its lawmakers or by those whose edicts or acts may fairly be said to represent
official policy, inflicts the injury.” Id.

         Here, Williams brought suit against the City of Cleveland, alleging that the City
implemented strip-search and delousing policies that violated her Fourth Amendment rights, as
well as the rights of other pretrial detainees who were similarly situated.7 Thus, we must
determine, based on the undisputed facts, whether the City executed a policy or custom that led
to a violation of Williams’s rights.

         7The   City denies having implemented a “strip search” policy. Rather, according to the City, its officers
merely visually inspected detainees while they were changing clothes during intake. The Supreme Court has stated,
however, that the term “strip search” may refer to various procedures. Specifically, it “may refer simply to the
instruction to remove clothing while an officer observes from a distance of, say, five feet or more; it may mean a
visual inspection from a closer, more uncomfortable distance.” Florence, 566 U.S. at 325. We will, therefore, refer
to the City’s policy of asking detainees to fully undress in the presence of corrections officers as a “strip search.”
 Nos. 16-4237/17-3508              Williams v. City of Cleveland                          Page 12


       The Fourth Amendment does not prohibit all invasive searches and seizures—only those
that are “unreasonable.” Bell v. Wolfish, 441 U.S. 520, 558 (1979). “Whether a prison search is
constitutionally reasonable depends on ‘whether the jail’s need for the particular search’
outweighs ‘the invasion of personal rights that the search entails.’” Salem v. Mich. Dep’t of
Corr., 643 F. App’x 526, 530 (6th Cir. 2016) (quoting Williams I, 771 F.3d at 950). Our Fourth
Amendment analysis, therefore, involves balancing the need for the search against the privacy
invasion resulting from the search. See Bell, 441 U.S. at 559. This inquiry can be divided into
three considerations: (1) the nature of the intrusion, considering “the scope, manner, and location
of the search”; (2) “the need for the search, giving due deference to the correctional officer’s
exercise of her discretionary functions”; and (3) “whether the search was reasonably related to
legitimate penological interests by weighing the need against the invasion.” Stoudemire v. Mich.
Dep’t of Corr., 705 F.3d 560, 572 (6th Cir. 2013) (citation omitted). We may also examine
“obvious, easy alternatives that accommodate the inmate’s privacy interests at little cost to valid
penological objectives.” Salem, 643 F. App’x at 530 (quoting Williams I, 771 F.3d at 950).

       We afford significant deference to correction facilities’ decisions in implementing
security measures. See Florence, 566 U.S. at 322-23 (“[C]ourts must defer to the judgment of
correctional officials unless the record contains substantial evidence showing their policies are an
unnecessary or unjustified response to problems of jail security.”); Bell, 441 U.S. at 547 (“Prison
administrators therefore should be accorded wide-ranging deference in the adoption and
execution of policies and practices that in their judgment are needed to preserve internal order
and discipline and to maintain institutional security.” (citations omitted)).          “A prison’s
regulations need only be ‘reasonably related to legitimate penological interests.’” Stoudemire,
705 F.3d at 571-72 (quoting Turner v. Safley, 482 U.S. 78, 89 (1987)).

       Williams challenges both the City’s strip-search policy and its now-discontinued practice
of delousing detainees. Although these challenges involve identical legal frameworks, we must
separately consider each policy’s privacy implications and the City’s respective justifications.
 Nos. 16-4237/17-3508              Williams v. City of Cleveland                          Page 13


       A.      Group Strip Searches

       As to the City’s strip-search policy, the parties agree that the Supreme Court held in
Florence that “detainees may be subjected to suspicionless strip searches as part of the jail’s
intake process.” Sumpter, 868 F.3d at 478 (citing Florence, 566 U.S. at 328). “But it is settled
that the law demands an adequate need for a strip search, and, depending on the circumstances
and context, restricts the scope, manner, and place of the search.” Stoudemire, 705 F.3d at 574
(citing Bell, 441 U.S. at 559). Thus, we must decide whether the City’s manner of conducting
strip searches was reasonable. Unlike in Williams I, we now consider whether there exists a
genuine issue of material fact after examining the record, as opposed to whether Williams’s
second amended complaint stated a plausible claim for relief. See Williams I, 771 F.3d at 954
(“At this juncture in the analysis, the procedural posture of this case is important. To state a
claim, plaintiffs were required only to plausibly allege—rather than demonstrate—that the jail
acted unreasonably.” (citations omitted)).

       With regard to the nature of the intrusion, “a strip search, by its very nature, constitutes
an extreme intrusion upon personal privacy.” Stoudemire, 705 F.3d at 572 (internal citation
omitted). “The wider an audience for a strip search, the more humiliating it becomes, especially
when the stripped individual is exposed to bystanders who do not share the searching officers’
institutional need to view her unclothed.” Williams I, 771 F.3d at 953. But, as noted above,
“[a]n intrusive search is not necessarily an unreasonable one, especially in the corrections
setting, where an inmate’s interest in being free from privacy invasions must yield to the realities
of operating a safe and effective corrections system.”       Sumpter, 868 F.3d at 483 (citation
omitted); see Price v. Johnston, 334 U.S. 266, 285 (1948) (“Lawful incarceration brings about
the necessary withdrawal or limitation of many privileges and rights, a retraction justified by the
considerations underlying our penal system.”).

       Here, the undisputed facts demonstrate that at the time of Williams’s complaint, the City
had in place a long-time policy of conducting group strip searches during the intake process. It
appears, however, that groups of two or three detainees were only strip searched together in
circumstances when large numbers of inmates were waiting to be processed. The “need” for this
 Nos. 16-4237/17-3508                Williams v. City of Cleveland                       Page 14


particular aspect of the search procedure was, therefore, one of expediency. Large groups of
inmates were often transported to the HOC at one time, as reflected in Williams’s testimony.

        Although it was possible to conduct individual searches, that would have caused
significant delays in the intake process. This is no minor concern. As noted by this court in
Sumpter, “Conducting individual searches in [busy, time-pressed] circumstances not only
impeded the facility’s interest in expeditiously processing incoming inmates, it compromised the
health and safety of those inmates caught up in the delay.” 868 F.3d at 484. It is undisputed that
officers conducted strip searches of detainees not only to find contraband but to identify medical
issues. It was in the best interest of the City and the detainees to treat such health problems as
quickly as possible. See id. (outlining the health and safety implications of a delay in intake
procedures at a facility similar to the one at issue).

        Williams has not provided evidence questioning the legitimacy of the City’s proffered
justification. See id. Indeed, processing detainees in groups of two or three during high-volume
hours would presumptively speed up the intake process. We find that the City’s policy of
allowing strip searches to be conducted in groups of two or three during busy periods, such as
Williams’s time of intake, was reasonably related to the City’s legitimate penological interest of
expediting the intake procedure. See Stoudemire, 705 F.3d at 572.

        B.      Delousing

        Next, we must balance the intrusive nature of the City’s prior delousing policy against its
stated penological justification. As to the nature of the intrusion, there is no doubt that being
sprayed with a liquid dispersed from a pressurized canister, while nude in front of a correctional
officer and other inmates, is a serious intrusion of privacy. As we noted in Williams I, “courts
have uniformly recognized that a search in which officers intentionally contact a naked detainee
causes still deeper injury to personal dignity and individual privacy.” 771 F.3d at 952 (citations
omitted).

        Viewing the facts in the light most favorable to Williams, as required when deciding the
City’s motion for summary judgment, we must also accept that she was ordered to “squat”
during the delousing and that the solution “penetrated [her] anus.” Like in Sumpter, however,
 Nos. 16-4237/17-3508               Williams v. City of Cleveland                           Page 15


Williams has failed to submit evidence that the circumstances of her search—i.e., the solution’s
penetration of her anus—was not an isolated incident. 868 F.3d at 489. Indeed, she admittedly
was unaware of whether everyone who underwent the intake process was asked to squat while
being deloused, and Williams submitted no evidence demonstrating that the City customarily
asked detainees to squat during the delousing process.

       Thus, even accepting Williams’s testimony as true, the City’s official policy and customs
are undisputed. Officers sprayed detainees from head to toe with a delousing solution while the
detainees were nude and standing about one foot apart. Two to three detainees were sometimes
deloused in the same room. The solution was administered through a pressurized dispenser from
a distance of between six inches and four feet. The spray was a light mist and did not hit
detainees with substantial force.

       With regard to the City’s justification for spraying detainees with the delousing solution
in this manner, Florence observed that “[t]he danger of introducing lice or contagious
infections . . . is well documented,” 566 U.S. at 330-31 (citations omitted), and in Williams I this
court observed “that a correctional facility’s adoption of uniform delousing procedures is an
acceptable prophylactic measure that may be administered even in the absence of individualized
suspicion that any particular detainee is infected with lice.” Williams I, 771 F.3d at 951 (citing
Florence, 566 U.S. at 330-31). The City argues that it chose to spray the delousing solution on
detainees rather than allow the detainees to self-apply the solution because they could not trust
the inmates to follow instructions, and any failure to comply would potentially lead to
community infestations. Although the City may not disregard “obvious, easy alternatives” if
such alternatives accommodate inmates’ rights “‘at de minimis cost’ to the institution’s valid
penological interest underlying the search in the first place,” id. at 954 (citation omitted), it need
not ignore reasonable risks posed by alternative policies.

       We conclude that, based on the undisputed facts, the City’s delousing policy did not
violate Williams’s Fourth Amendment rights. The City’s decision to delouse detainees with a
fine mist was reasonably related to its interest in maintaining the cleanliness and habitability of
the HOC. See Stoudemire, 705 F.3d at 572. The need for delousing outweighed the admittedly
substantial invasion of personal rights that resulted from the policy. The City has set forth “good
 Nos. 16-4237/17-3508              Williams v. City of Cleveland                        Page 16


reasons” for its decision to delouse detainees at the HOC with a fine mist—and consequently, its
delousing procedure was not “a needless intrusion into the detainees’ constitutional rights.” See
Williams I, 771 F.3d at 955 (“In the final analysis, of course, the jail may have had good reasons
for conducting these procedures in the particular manner in which it did. But that is a matter for
resolution either at trial or on summary judgment, not on the pleadings.” (internal citation
omitted)).

       Accordingly, we reverse the district court’s partial grant of summary judgment in favor of
Williams on her Fourth Amendment claim. We remand with instructions for the district court to
grant summary judgment in favor of the City on all counts and to vacate the permanent
injunction order.

       REVERSED and REMANDED.
 Nos. 16-4237/17-3508                Williams v. City of Cleveland                        Page 17


             ____________________________________________________________

                   CONCURRING IN PART AND DISSENTING IN PART
             ____________________________________________________________

       HELENE N. WHITE, Circuit Judge (concurring in part, dissenting in part). I agree with
my colleagues that Sumpter v. Wayne County, 868 F.3d 473, 479, 490–91 (6th Cir. 2017),
dictates that Williams’s claims for declaratory and injunctive relief be dismissed.

       I respectfully dissent from the reversal of the district court’s rulings on count I of
Williams’s complaint asserting claims for monetary damages based on violations of the Fourth
Amendment. This court’s repeated iterations of Supreme Court precedent are clear: “[C]ourts
must defer to the judgment of correctional officials unless the record contains substantial
evidence showing their policies are an unnecessary or unjustified response to problems of jail
security.”   Sumpter, 868 F.3d at 481 (quoting Florence v. Bd. of Chosen Freeholders of
Burlington, 566 U.S. 318, 322–23 (2012)). In Williams v. City of Cleveland, 771 F.3d 945, 950
(6th Cir. 2014) (Williams I), we observed:

       [W]here a particular search or seizure involves significant intrusion into a
       detainee’s privacy interests, the existence of “obvious, easy alternatives . . . that
       fully accommodate[] the prisoner’s rights at de minimis cost to valid penological
       interests” suggests that the institution’s need to proceed in its chosen manner does
       not outweigh the burdens it imposes upon the detainee and is therefore
       unreasonable.

Williams I (quoting Turner v. Safley, 482 U.S. 78, 90-91 (1987)). Indeed, this is the law applied
by this court to Williams’s complaint in Williams I, and this is the law applied by the district
court in deciding the case on remand.

       After reviewing the evidence submitted by the parties, the district court found that
Williams established through substantial evidence that there are obvious, easy alternatives to
HOC’s policy of strip-searching detainees in the presence of other female detainees and its
mandatory “hose treatment” delousing policy, and that these alternatives can be accommodated
at de minimis cost to HOC’s asserted penological interests. These findings are amply supported
by the testimony, and the majority does not assert or support that they are clearly erroneous.
Further, the district court applied the correct legal analysis to these findings.
 Nos. 16-4237/17-3508              Williams v. City of Cleveland                         Page 18


       A. Group Strip-Search Policy

       In determining the constitutionality of HOC’s group strip-search policy, the district court
weighed HOC’s penological interest in expediency against Williams’s privacy interests and
concluded that installing modesty panels or curtains would protect the latter at de minimis cost to
the former:

       The justification put forward by Defendant for requiring detainees to disrobe in
       each other’s presence is that the jail was “busy,” and corrections officers need to
       strip search multiple detainees for expediency. However, Lt. Clark admitted that,
       while it may “slow things down just a little bit,” detainees could easily be strip
       searched individually versus as part of a group. Evidence of the regulation’s
       impropriety exists when “there are ready alternatives available to the regulations
       in question that fully accommodate the prisoner’s rights at de minimis cost to
       valid penological interests,” that go untapped. Spies v. Voinovich, 173 F.3d 398,
       404 (6th Cir. 1999).
       The State of Ohio recommends the use of modesty panels. The Ohio Corrections
       Officer Basic Training Manual provides, in pertinent part:

               2. Based on several lawsuits on these kinds of cases, there are
               some general rules
                      c. Search area should provide privacy from outside
                      observation
                              1. Modesty panels are inexpensive and effective
                              2. Use of these panels demonstrates good faith of a
                                 department to conduct searches in a
                                 constitutional manner.
       The City does not explain how the installation of modesty panels in the Clothing
       Room at the jail could not be accomplished should there be a legitimate need for
       strip searching multiple detainees.
       Upon examining the evidence, the Court finds that, under the particular
       circumstances at the [HOC], the corrections officers implementing the group strip
       searches did not strike a reasonable balance between Plaintiff’s privacy interests
       and the need to provide safety and security at the jail. Therefore, the Court finds
       the visual strip search at the jail violated Plaintiffs’ constitutional rights.
       Defendant can perform searches one at a time or in multiples with appropriate
       privacy partitions to allow detainees to remove their clothing without being
       viewed by other detainees, while still being observed by a corrections officer.

Williams v. City of Cleveland, 210 F. Supp. 3d 897, 907–08 (N.D. Ohio 2016); PID 2070-
71/Dist. Ct. Op. Sept. 28, 2016 (internal citations omitted).       As the district court noted,
 Nos. 16-4237/17-3508              Williams v. City of Cleveland                          Page 19


Lieutenant Joseph Stottner, Jail Manager from 2007 to 2010 and now Supervisor, agreed at
deposition that HOC could install privacy partitions [or modesty panels or curtains] that would
permit corrections officers to view several individual detainees while being strip searched, while
still allowing them privacy. Id. at 908 n.18; PID 2071 n.18 (citing PID 1334-37 (R. 107/Stottner
Dep.) and PID 1660 (R. 111-32, photo of room where strip-searches occur, with Plaintiff’s
counsel’s drawing of modesty panel or curtain superimposed)).

       The district court’s decision is therefore well supported and I would affirm.

       B. Pre-April 2010 Mandatory Delousing Policy

       Regarding the mandatory “hose treatment” delousing policy, which HOC suspended in
April 2010, the district court took direction from our Williams I opinion where we explained:

       Because the focus must be on the jail’s interest in carrying out the search and
       seizure in the particular manner that it chose, see Florence, 132 S. Ct. at 1516, the
       analysis in this case must balance the detainees’ privacy rights against the jail’s
       specific interest in spraying them with delousing agent from a pressurized canister
       while they crouched naked in the presence of other detainees instead of using less
       invasive procedures to achieve the same end.

Williams I, 771 F.3d at 952.

       The district court took into account HOC’s claim that delousing with the canister
treatment, rather than letting the detainees self-apply the solution, was necessary because
detainees follow directions only 50% of the time, as well as the testimony supporting that
assertion.   The district court assessed that justification in light of “the testimony of other
corrections officials, who admitted that their instructions were nearly always followed by
detainees in both the Shower Room and Clothing Room, even when they were using the ‘hose
method.’” 210 F. Supp. 3d at 905; PID 2065.

       The district court also acknowledged the Middle District of Pennsylvania case cited by
Defendants, Logory v. County of Susquehanna, 277 F.R.D. 135 (M.D. Penn. 2011), which
rejected an asserted distinction between the self-application method involved in Florence and the
canister method at issue here. The district court responded to that case by stating that this court
in Williams I “determined that permitting self-application of a delousing solution like that which
 Nos. 16-4237/17-3508                      Williams v. City of Cleveland                         Page 20


was used in Florence ‘could be readily implemented at the jail without compromising the jail’s
interest in preventing lice infestations.’” 210 F. Supp. 3d at 906 (quoting Williams I, 771 F.3d at
955); PID 2067. However, this court in fact stated that plaintiffs had “identified an alternative
delousing regimen that is much less invasive than the ‘hose treatment’ and have plausibly alleged
that it could be readily implemented at the jail without compromising the jail’s interest in
preventing lice infestations.” Williams I, 771 F.3d at 955. It is unclear whether the district court
thought this court had made a finding of fact, or whether it quoted this language in support of its
rejection of the Logory case as relevant authority on the basis that this court had already rejected
the notion that the difference between delousing by jail officials using a pressurized container
and self-application by the detainees themselves is de minimis. The former proposition is
incorrect; the latter sound. Williams I made no factual determinations; it did not determine that
HOC could readily permit detainees to self-apply delousing solution without compromising its
penological interest in preventing lice infestations. That is a factual determination left open by
Williams I.      However, Williams I clearly differentiated between the two methods, finding
potential constitutional significance depending on the justification for the more invasive canister
method.1




        1As   we observed in Williams I:
        [T]here is no question that permitting self-application of the delousing solution would be
        less humiliating and invasive than the “hose treatment.” Not only would such a policy
        avoid officers’ intentional physical touching of a detainee’s intimate body parts, but it
        would also preserve a detainee’s ability to exercise one of the most basic of human
        qualities: the faculty of choice. Giving a detainee the opportunity to self-apply the
        delousing agent permits her to weigh the alternatives and choose the option that enables
        her to comply with the delousing requirement while protecting her self-dignity. Simply
        spraying the detainee with a hose as if she was an object or an animal treats her as if she
        does not have the capacity to make that choice.
        ....
        Whether the particular manner in which the jail conducted the searches and seizures at
        issue here was “justified” depends on the facts, such as “whether any exigent
        circumstances compelled [the officers] to strip search [plaintiffs] in view of other
        inmates” or to disallow plaintiffs an opportunity to apply the delousing solution to
        themselves. Stoudemire, 705 F.3d at 573–74.
771 F.3d at 955.
 Nos. 16-4237/17-3508               Williams v. City of Cleveland                        Page 21


        At most, this ambiguity in the district court’s reasoning would support a remand on this
issue, not a reversal. Williams presented evidence that permitting detainees to self-apply a
delousing solution was an alternative to the hose treatment that HOC could implement at de
minimis cost to its penological interest in preventing lice outbreaks. In addition to the testimony
that detainees nearly always follow directions, Lieutenant Flowers, HOC Jail Manager since
September 2011, testified at deposition that the current system of sending detainees who have
lice to the medical unit, which provides delousing solution to detainees for them to self-apply,
works well and that no lice outbreaks have occurred:

        Q. And that’s been working out fine for you at the house of corrections?
        A. Yes.
        Q. No major infestations?
        A. None.
        Q. They haven’t had to like cord off like a whole housing unit and fumigate it or
        anything like that?
        A. No.
        Q. Have they had the problem with everyone in the housing unit getting it?
        A. No.
        Q. You would agree with me that the method that’s being used now, it’s a good
        method, isn’t it, because it’s working out?
        A. Yes, it’s working.

PID 1162/Flowers Dep. In light of Lieutenant Flowers’s testimony that the current delousing
procedure is successful at preventing lice outbreaks, the majority’s reversal of the district court
on the basis of testimony that detainees cannot be trusted to self-apply delousing solution, Maj.
Op. at 15–16, is questionable.

        Given the conflicting testimony regarding alternatives to HOC’s group strip-search policy
and mandatory “hose treatment” delousing policy, the majority’s determination that Cleveland is
entitled to summary judgment is unjustified. At most, the matter should be remanded to the
district court.